Citation Nr: 1230518	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  04-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) on a direct basis.

2.  Entitlement to service connection for pulmonary fibrosis on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, denied service connection for the claimed disabilities.

The Veteran testified at an RO hearing in June 2006, and testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2008. Copies of both hearing transcripts have been associated with the claims file.

The Board subsequently issued a decision in February 2009 which denied entitlement to service connection for the claimed disabilities due to exposure to ionizing radiation, and remanded the claims for additional development with respect to service connection on a direct basis.  In September 2010, the Board denied service connection for the claimed disabilities on a direct basis.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 decision, the Court set aside the Board's decision and remanded the claims back to the Board for further proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In order to determine the etiology of the Veteran's disabilities, a VA opinion was obtained in March 2009.  The examiner was asked to review the claims file and determine whether the Veteran's COPD and pulmonary fibrosis were at least as likely as not due to his exposure to paint fumes in service.  The examiner reviewed the claims file, and noted that the Veteran was diagnosed with both COPD and pulmonary fibrosis.  He further noted that, if somebody was exposed to paint fumes intensely for long periods of time, they could cause lung damage.  However, there was no evidence in the literature to support this type of a problem happening, and there was no evidence in this particular case to support such a conclusion.  The examiner also noted the Veteran had other risk factors, including cigarette smoking, which were known to cause his disabilities.  Therefore, it was unlikely that COPD and pulmonary fibrosis were related to exposure to paint fumes in service.

In its February 2012 decision, the Court determined that this opinion was not adequate because the examiner's opinion was unclear.  Specifically, statements that paint fumes could cause lung damage but that there was no evidence in the literature to support this type of problem, were vague.  The Court noted that there were several potential interpretations of the examiner's statements.  They could mean the examiner believed the Veteran was not exposed to paint fumes.  They could mean that the Veteran's diagnosed lung conditions are not the type that medical literature concludes is caused by exposure to paint fumes.  They could also simply be contradictory statements.  In addition, the Court found that the phrase "medical evidence in the literature" could refer to the claims file or to medical treatises reviewed by the examiner.

Because of this lack of clarity, the Court found the March 2009 opinion to be inadequate.  Therefore, on remand, a supplemental opinion should be obtained to determine the etiology of the Veteran's claimed disabilities, and the examiner should provide a clear rationale to support any conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In evaluating the etiology of the Veteran's disabilities, the examiner should be instructed that exposure to paint fumes is conceded, as the Veteran is competent to report such exposure.  Moreover, his reports are credible as they are consistent with his assigned duties in service as an automotive repairman.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who provided the March 2009 VA opinion in this case.  The examiner should review the claims file and address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed COPD is etiologically related to exposure to paint fumes in service.

(B) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed pulmonary fibrosis is etiologically related to exposure to paint fumes in service.

The examiner should concede the Veteran's exposure to paint fumes during service.

In evaluating the etiology of the Veteran's disabilities, the examiner should specifically review and comment on the February 2004 opinion of Dr. J.K.H.  A complete rationale for any opinion expressed should be provided.  If the examiner's opinion relies on medical treatises or other medical literature not contained within the claims file, that literature should be identified.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  If the March 2009 VA examiner is not available, then the claims file should be forwarded to another VA examiner in the appropriate specialty.  The examiner should review the claims file, comply with the above instructions, and answer the posed questions.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


